Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/19/21 has been entered.
 
Response to Amendment
In response to the amendment received February 19, 2021:
Claims 1 and 5 have been amended, Claims 4 and 14-20 have been cancelled. Therefore Claims 1-3 and 5-13 are pending in this office action.
A new ground(s) of rejection is made in view of Amendments submitted on 02/19/2021.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-3, 5-8, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over SCHAEFER et al. (US 2013/0280590 A1, as cited in the IDS) in view of USHIJIMA (US 2013/0171478 A1) and LEE et al. (US 2012/0107664 A1).
Regarding claim 1, SCHAEFER teaches a lithium ion battery module [0028,0045], comprising: a housing (Figs. 1-2, 1); and a cell assembly disposed within the housing (Figures) and comprising a plurality of pouch battery cells (2, [0044]) held within the cell assembly by a plurality of cell frames (4, 6 [0042]), wherein each pouch battery cell has having a corresponding cell frame (4), and wherein each cell frame comprises comprising: a first frame piece (4) positioned on and contacting a first side of a pouch battery cell of the plurality of battery cells and comprising a first ring (24); and a second frame (4) piece positioned on and contacting a second side of the pouch battery cell opposite the first side and comprising a second ring (24), wherein the first and second rings are being positioned above a terminal surface (Fig. 4 where 18a and 18b are pointing, See Image 1 below) and between portions of terminals of the pouch battery cell (18a, 18b, See Image 2 below) and being disposed directly adjacent to one another to form a portion of an annular passage; and wherein a fastener (10, 12) of the cell assembly extends extending through the annular passage to physically couple the first frame piece and the second frame piece together and thereby form the cell frame.
SCHAEFER is silent as to the first and second rings being positioned above a terminal surface and in between terminals of the pouch battery cell.
USHIJIMA teaches a cell assembly (Figs. 1-5, 20), a plurality of batteries (21), end plates (22a), tabs with through holds (22b), the through holes located between a terminal (21a) surface and between terminals of the battery (Figs.1-4, [000-0060]), a fastening member (22).
USHIJIMA teaches such a fastening structure retains the outer shape of the assembled battery [0058].
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have moved the fastening member to the location as taught by USHIJIMA in order to retain the outer shape of the assembled battery.

    PNG
    media_image1.png
    1036
    889
    media_image1.png
    Greyscale

Image 1: Figure 4 of Schaefer et al. reference

    PNG
    media_image2.png
    1036
    889
    media_image2.png
    Greyscale

Image 2: Figure 2 of Schaefer et al. reference

SCHAEFER is silent as to the cell assembly comprises a plurality of layers interleaved between the plurality of pouch battery cells.
LEE teaches a battery module (Figs.1-6, 100), battery cells (110), a case (120) a plurality of layers (130,140,141,142,150) disposed between the respective battery cells (Figs.1-10). The presence of these layers improve structural stability and maximize cooling efficiency [0013-0022].
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the layers as taught by LEE in the battery module of SCHAEFER in order to obtain improved structural stability and maximize cooling efficiency.
SCHAEFER is silent as to the plurality of layers comprises a plurality of foam sheets, wherein the plurality of foam sheets is configured to allow swelling of the plurality of pouch battery cells while a substantially constant level of compression is maintained on the plurality of pouch battery cells.
	LEE teaches a battery module (Figs.1-6, 100), battery cells (110), a case (120) including insulative members (130) disposed between the respective battery cells [0057]. The insulative member is elastically pressed and formed of expanded polypropylene (EPP) [0061]. The insulative members increase the structural stability of a battery cell stack [0061].
The Examiner notes that since there is no clear distinction between the material of LEE and that claimed, the material of LEE would necessarily be expected to exhibit maintaining a constant level of compression on the plurality of pouch battery cells while allowing for swelling.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the insulative member as taught by LEE in the battery module of SCHAEFER in order to increase structural stability.
Regarding claim 2, SCHAEFER teaches the plurality of pouch battery cells of the cell assembly is arranged as a string in which each pouch battery cell is oriented parallel relative to an adjacent pouch battery cell (Figs. 1-2).
Regarding claim 3, SCHAEFER teaches the respective first and second rings of each cell frame are sized such that portions of the annular passage formed by each cell frame form the annular passage as a continuous structure, and wherein the fastener extends through all portions of the annular passage to hold the plurality of pouch battery cells together (Figs. 1-2: 12, 8, 24, 10, 28).
Regarding claim 5, SCHAEFER is silent as to the plurality of layers comprises a plurality of foam sheets, and wherein a foam sheet of the plurality of foam sheets is positioned in between a first pouch battery cell and a second pouch battery cell adjacent to the first pouch battery cell.
	LEE teaches a battery module (Figs.1-6, 100), battery cells (110), a case (120) including insulative members (130) disposed between the respective battery cells [0057]. The insulative member is elastically pressed and formed of expanded polypropylene (EPP) [0061]. The insulative members increase the structural stability of a battery cell stack [0061].
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the insulative member as taught by LEE in the battery module of SCHAEFER in order to increase structural stability.
Regarding claim 6, SCHAEFER teaches the cell assembly comprises first and second end plates disposed at opposite ends of the cell assembly in a position parallel relative to the plurality of pouch battery cells, wherein the first and second end plates each comprise an end plate ring configured to form end portions of the annular passage, and wherein the fastener is configured to be threaded into one of the end plate rings to provide progressively increasing amounts of compression to the cell assembly by causing the first and second end plates to move inwardly toward one another (Figs. 1-3: 2, 24, 28, 12, 10).
Regarding claim 7, SCHAEFER teaches the first and second rings of the plurality of cell frames and the end plate rings of the first and second end plates defines a total length dimension for the annular passage, the total length dimension corresponding to a predetermined compression level for the cell assembly (Figs. 1-3, [0040-0055]).
Regarding claim 8, SCHAEFER is silent as to the plurality of layers comprises a plurality of thermally conductive sheets, and wherein a thermally conductive sheet of the plurality of thermally conductive sheets is positioned in between the first pouch battery cell and the second pouch battery cell, wherein the plurality of thermally conductive sheets is configured to minimize temperature differences between the plurality of pouch battery cells.
LEE teaches cooling members (140) formed of a material exhibiting high thermal conductivity [0027].
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the cooling member as taught by LEE in the battery module of SCHAEFER in order to more effectively cool the battery [0024, LEE].
Regarding claim 11, SCHAEFER teaches the first frame piece and the second frame piece each comprise a rigid perimeter and a hollow interior region, wherein the perimeters of the first frame piece and the second frame piece are coupled around a perimeter of the pouch battery cell, wherein the body of the pouch battery cell is disposed within the hollow interior regions of the first frame piece and the second frame piece (Fig.2).
Regarding claim 13, SCHAEFER teaches the cells are connected in parallel [0008-0010, 0017, 0067], the cells having terminal connections [0010-0012, 0027, 0051].
 SCHAEFER teaches the battery module structure as claimed therefore inherently has a capacity and discharge rate sufficient to act as a starter battery for a vehicle, and includes terminals to connect to a vehicle.
SCHAEFER is silent as to the use of the battery as disclosed.
USHIJIMA teaches a battery for use in an automobile [0009].
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have moved the fastening member to the location as taught by USHIJIMA in order to retain the outer shape of the assembled battery and to obtain a battery for use in an automobile.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over SCHAEFER et al. (US 2013/0280590 A1, as cited in the IDS), USHIJIMA (US 2013/0171478 A1) and LEE et al. (US 2012/0107664 A1) as applied to claim 5 above, and further in view of BUCK et al. (US 2008/0090137 A1, as cited in the IDS). 

Regarding claim 8, SCHAEFER is silent as to the plurality of layers comprises a plurality of thermally conductive sheets, and wherein a thermally conductive sheet of the plurality of thermally conductive sheets is positioned in between the first pouch battery cell and the second pouch battery cell, wherein the plurality of thermally conductive sheets is configured to minimize temperature differences between the plurality of pouch battery cells.
BUCK teaches a battery module (Figs. 1-3: 10,12) comprising a housing (130,132,134) and a cell assembly (Figs. 3-18: 12, 14), cells held within the cell assembly by a plurality of frames (32, 88, 86,104,106), holes (108,68),  rods (110) extending through the holes to physically couple the frame pieces; a plurality of layers in between cells (32,50,48,30,60) including a plurality of thermally conductive sheets (30) [0058]; to provide adequate heating or cooling of cells [0058].
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the thermal sheets of BUCK in the module of SCHAEFER in order to provide adequate heating or cooling of cells.
Regarding claim 9, SCHAEFER is silent as to each thermally conductive sheet comprises an L-shaped geometry having a body portion arranged parallel relative to the plurality of battery cells and an extension portion arranged transverse relative to the plurality of battery cells, and wherein the extension portion is oriented parallel relative to a base of the housing of the battery module.
BUCK teaches wherein each thermally conductive sheet comprises an L-shaped geometry having a body portion arranged parallel relative to the plurality of battery cells and an extension portion arranged transverse relative to the plurality of battery cells, and wherein the .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over SCHAEFER et al. (US 2013/0280590 A1, as cited in the IDS), USHIJIMA (US 2013/0171478 A1), LEE et al. (US 2012/0107664 A1) and BUCK et al. (US 2008/0090137 A1, as cited in the IDS) as applied to claim 9 above, and further in view of DEKEUSTER (US 2016/0197384 A1).
Regarding claim 10, SCHAEFER is silent as to a thermal pad positioned between the extension portion and the base, wherein the thermal pad is configured to conduct heat away from the cell assembly and toward the base of the housing.
DEKEUSTER teaches a lithium ion battery module (Fig.3: 20 [0002,0035], comprising: a housing (30, [0008]); and a cell assembly disposed within the housing (32, Figures) and comprising a plurality of pouch battery cells (32) held within the cell assembly by a plurality of cell frames (4, 6 [0042]), comprising a thermal pad (60, [0023,0035-0040]) positioned between a heat sink and the base ends of the electrochemical cells [0038], resulting in an improved battery module and thermal management systems [0006-0010].
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the thermal pad as taught by DEKEUSTER in the battery module of SCHAEFER in order to obtain an improved battery module and thermal management system.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over SCHAEFER et al. (US 2013/0280590 A1, as cited in the IDS) in view of USHIJIMA (US 2013/0171478 A1) and LEE et al. (US 2012/0107664 A1) as applied to claim 1 above, and further in view of MERRIMAN et al. (US 20140050966 A1).
Regarding claim 12, SCHAEFER is silent as to a packaging of the pouch battery cell comprises a ridge disposed between the terminal surface and the body, wherein the ridge is configured to separate the terminal surface from the body to allow one or more terminals of the battery cell to be accessible outside of the first frame piece and the second frame piece (Fig.4).
MERRIMAN teaches a lithium ion battery module (20, [0031]), comprising: a housing (Figs. 1-2, 1); and a cell assembly (120-150) disposed within a housing (Figures) of cell frames (180-194), thermally conductive plates (650,660); and wherein a fastener (1410, [0030,0053]) of the cell assembly extends extending through an annular passage to physically couple the frames together and thereby form the cell frame, wherein a packaging of the pouch battery cell comprises outlets (830,832,1030,1032) configured to receive an electrical terminal (504) (Figs.9-20); an improved battery module.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the battery module structure as taught by MERRIMAN in order to obtain an improved battery module.

Response to Arguments
Applicant's arguments filed 02/19/2021 have been fully considered but they are not persuasive.
Applicant states, on page 9 of the Arguments/Remarks that Lee is silent as to Applicant’s foam sheets being configured to allow swelling of the plurality of pouch cells while maintaining a predetermined constant level of compression on the plurality of pouch cells.
Examiner respectfully states that Lee teaches each of the insulative members is formed of a material exhibiting elastic pressing force when each of the insulative members is pressurized ([0023]), the insulative members may be formed of expanded polypropylene ([0023]), this teaches the claimed foam.
Lee teaches expanded polypropylene which can is a foam material. The Examiner also notes that since there is no clear distinction between the material of LEE and that claimed, the material of LEE would necessarily exhibit maintaining a constant level of compression on the plurality of pouch battery cells while allowing for swelling.
Applicant states, on page 10 of the Arguments/Remarks, that LEE’s insulative members 130 corresponding to a particular shape is not the same as Applicant’s foam sheets allowing swelling while maintaining a level of compression.
Examiner respectfully states that LEE teaches in Figures 1-4 and 10 the shape of the insulative member, and a plurality of insulative members disposed between the respective battery cells so that each of the insulative members corresponds to the peripheral shape of a corresponding one of the battery cells [0002]. The peripheral shape LEE mentions does not limit the shape of the insulative member to not include the ‘interleaved between the plurality of pouch battery cells’ structure claimed.
A new ground(s) of rejection is made in view of Amendments submitted on 02/19/2021.

Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUPHIA QURAISHI whose telephone number is (571)272-4173.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on (313)446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 



/S.Q/Examiner, Art Unit 1723
/MILTON I CANO/Supervisory Patent Examiner
Art Unit 1723